BROWN, District Judge.
The libelant furnished machinery to the yacht Paradox. If the supply of machinery is to be deemed a part of the “building” of the vessel, the contract, by the settled law of Ibis country, is not a maritime contract, and cannot be enforced in lliis court. Though the slate law gives a lien for building a vessel, the lien can be enforced in the state courts alone.
The Paradox was designed and built for the purpose of experimenting with a system of water-jet propulsion, patented by J. S. Morton. The libelant company, and its immediate predecessor, contracted to put in the propelling machinery. The original contract was made with the preceding company before the vessel was launched; and the libelant, the succeeding company, took up and finished what the former left undone. The evidence leaves no doubt that all the machinery was contracted for and supplied for the purpose of completing the construction of the vessel as an experimental yacht, in accordance with the original design. The libelant’s officers understood this from the beginning. After the trail, constructed by other persons, was sufficiently advanced, it was launched, towed to tin; libelant’s yard, and the machinery there put in bv the libelant company, and by the preceding company. with changes of detail from time to time, in the course of construction so as to make the machinery as efficient, as possible.
In the case of The General Cass, 1 Brown, Adm. 334, Fed. Cas. No. 5,307, Longyear, J., says:
“Tlie tme criterion by which to determino whether any water craft, or vessel. is subject to admiralty jurisdiction, is the business or employment for which it is intended, or is susceptible of being used, or in winch it is actually engaged, rather than its size, form, capacity, or mentis of proimlsion.”
When the vessel is completed for the purpose intended, then the vessel is “built,” and not till then; whether it be a. steamer, a sailing vessel, a barge, a scow, or- a mere float designed to support and transport a bath house (The Public Bath No. 33, 61 Fed. 692); and whatever is supplied to such a vessel for the purpose of making it what it was intended to he. and to enable it to enter upon the kind of business or navigation intended, is a part of the “building” of the vessel. This is the clear- weight, of authority. The case seems to me-to be entirely within the decisions of Roach v. Chapman, 22 How. 129; In re Glenmont, 32 Fed. 703; The Pioneer, 30 Fed. 206; The Iosco, 1 Brown, Adm. 495, Fed. Cas. No. 7,060; Wilson v. Lawrence, 82 N. Y. 409; in which cases all the suggestions and arguments of the libelants seem to me to be met and overruled.
I much regret the necessity of this conclusion in the present case; but it seems unavoidable; upon the authorities, and I must, therefore, dismiss (lie libel, though without costs, as not; based upon a maritime, contract, and hence not within the jurisdiction of this court.